DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: Paragraph [0001] of the specification needs to be update. This application is a divisional of 17/118,848, now US Patent No. 11,384,448. 17/118,848 is a divisional of 16/201,446  
Appropriate correction is required.

Application Data Sheet
The application data sheet (ADS) filed 04/28/2022 needs to be corrected. The ADS list the divisional application, 16201446, with a filing date of 2018-11-28, which si incorrect. 16201446 was filed 2018-11-27. 
Appropriate correction is required.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 28-29 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Woodall et al (US 2011/0048537).
Woodall et al discloses a method of performing heteroepitaxy, comprising: exposing a GaAs substrate 43 to a carrier gas (H2), a first precursor gas (HCl), a Group II/III element (Zn), and a second precursor gas (H2Se), to form a heteroepitaxial growth of one of ZnSe on the substrate; wherein the substrate comprises GaAs; wherein the carrier gas is H2, wherein the first precursor is HCl, the Group II/III element comprises at least one of Zn; and wherein the second precursor is H2Se (hydrogen selenide). (Fig 3-5; [0024]-[0030]).

Allowable Subject Matter
Claims 31 and 33 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not teach the combination of substrate, second precursor and epitaxial growth of gallium selenide using HCl as a first precursor. The prior art does not teach, suggest or provide any rationale for a substrate is GaP (gallium phosphide), the second precursor is H2Se (hydrogen selenide), and the heteroepitaxial growth is -GaSe (gallium selenide); Or the substrate is substrate is InAs (indium arsenide), the second precursor is H2Se (hydrogen selenide), and the heteroepitaxial growth is CdSe (cadmium selenide).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Shimoyama et al (US 5,868,834) teaches ZnSe growth on a GaAs substrate using HCl, H2Se and dimethyl zinc (col 5, ln 1-67).
Bube et al (US 2,916,678) teaches CdSe growth using Cd, HCl and H2Se (col 3, ln 1-75, col 4, ln 1-75, col 5, ln 1-75).
Nishikawa et al (US 6,323,053) teaches GaSe growth using MBE and GaN growth thereon (Fig 4, col 10, ln 1-67, col 11, ln 1-67).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J SONG whose telephone number is (571)272-1468. The examiner can normally be reached Monday-Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on 571-272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MATTHEW J. SONG
Examiner
Art Unit 1714



/MATTHEW J SONG/           Primary Examiner, Art Unit 1714